..   ,




OFFICEOFTHEATTORNEYOENERALOF~TEXAS
                 AUSTIN
                                                                CT--

                                                                       2fi6




          *Xn oaoea where the dookot of the Justi
     Of the P+xioo ohov8 6 pw%oA vao ohar4e4 v;# a
     niBdMOQZiarbut A0 furthor aotioa 10 sh0v8l what
     evldoaoe shoti the Justlae furnish IA rmov-
     1~6 suoh woeo iron hia doakot? How 10~6
     Ahod   aueh OaOr)a be peroitted to XWMiA dA
     th0 doavsta befOr 48flAitO iaiOl%VititA SO to
     their aktuo 10~&06,     or fkl   dl?ponltloa lo
     VAslr0@?




          ~ttiii0i 909, 916, 919, ii8,99o'md 698, trywaa’o
Azaotatod mar   am   or crlnicd mae4ure,  re44 61 to1
          *A&      9091,.&aa th’jury litivo~a(gdrd
                                                 upoa
     a tw4iot,  they #bill bring the wao l&o oou?t$
     an4 tha Juatlor &ml1  880 that At lo la proper
     iOX? 6A4 Pb?u'@At4w it UpA hfa 4OUk8h AA4 LWA-
     dar tho pro;ar Ju&amxt thorw~~"




          “Art.    919, nte JU&&TlQAt iA 4AOO Ot.OOA-
     YiOttEA    iA l   Od&lJll   aoti@A b&Of0   a   U4t$Ob Of
     th, @aoo,    ahall ba that the Elta$o of 11
                                               Wao~.ro-
   ‘. COYIT or tha .defsndurt tho fitto aa emtO   and
      that t.h* d6f~AhlZtr~iA    iA OWtody  Of t&4
     'bhe&ff UAtu fbS fiAS aad 4OOtO 630 3d4~      Ma
      that eX8OUtfOA ioiuo to Ooll,ot the MC
          *Aft; 918. U the d,trAdMt     be xiOt iA dtu-
     t4&gwheli jUbipa,Atl4.r4A44rrd   OT if h4 444w44
     from ouatodjr~thirnrafter a sap!40 4Mll irouo
     tor hlo rrre8t and oondaainent in JAll UAtiL.b0
     la lefplly dla4harg6de-




          “1, That hr lo too poor. to u”rp thr fina md
     008t.0, an4
Eonomblo   3. T. waltsro, Patio3


         *a. That he has r+plnaa    in jail a lurri-
    ofont lmngbh oi' t.lmeto sptio   th. fiM aAd
    Otto, at the ret@ of three do'a laan for onoh
    da?*

         fgut the dOk3aAt  shall, in no oaim tidat
    this artfcle be dlsoh~6e4 uatl h, ha8 been
    inpriocarrdai 14aot ten days; 4Ad.6                 jtutlse      Of
     the ;wor   nUy dl#o.h#rgs the d#f#ndaat                 U?OA   hi8
             the eezw 04~34, by ap,pUoatlon to auah
    ..,ahoving
    Jurt&er: itn4 wh#n ouch l i%izO&                   iBog~rWo$
    thbr juatloo shell mto t$                                         4.

         %'Art. e@&    oA   k?h   V4FdiOt         Of   ‘&O$Uitw
    or oofwiatlon                        #till, bs
                                            rnt
                                    ttr4 tho dOfQAQd
                                       all Nrthrr
    li#bUlty    up04 the oharga fox *ioh, ho w#o trlrdl
                    in Aloam84ltnorousoo vhsra there
    rovidrd
     s muritadthat4
                 4 7mi0t,   0f A piOA 0r *:uiltp 10
    aateretl aAd tkQ ~ulll~unsat asseaM  is b;Vfina
    onl~ylths Court. nag 0?1wrlttsn~r8~ue.t of the
    d4f4AdaAt aAd for mod O(LUPOObWA, d?ikr &Id&-
    Imat until oamo other day fixed by order OS
    the Court; bu% ia A0 9Wnt~ShCi~l th. jUd$QMJnt
    ba dafeW%     iOr   a b!i&er pezfod ~0s tkW tbaA
    ah ‘(6) aonttm.      OA eqdmtfon    4i the tiae
    sin04   by th4 fftdOrOS th4'COWt, the Court or
    Jude;4thsreor, shall atltrr Judgqnt on thw
    vordiot or plm 4&I the #am ohal. br oxrauted
    80 provided by Chapter 4, T~itls 9, ci tgo
    cod+ af crlnlnal Brwe4ure or:thr Stat0 ot
    ~ehto. Prorldse rura.er that tbo court or
    Jud&8 %haroOf      iA the OXOTOi@O 0,s #OUAd 4iOOtW
    'tiOA Z+Sy ~Odt     tbO dOfMdsAt
     is defe4rre4,to tessl~ bt lerer on
     raoogni~or,      or atip~roptir6 hiPato OUtahor iAt
    b054   in e aw8 at lwst amble the wmufit 0r
     the aaroased f$ae and 404t4, oondftlcid that
    the da?ecidentand mrotlas, Joiatl.9and ~erw’8lly,
    vlll pay suoh’ iin0 and Ob@W. u?Aollo.ths d4fm-
     d&At ~sr44niillya~~'~'8 @A the day i3et iA th4 Ord4X
     and dlaehargas the Judmnt       1~ the mwimr prov/ded
     Sy Chapter 4, Title 9 OS the Co&l of G&&US1
     3rooed~urr or the W,ate Of Taxce~ and for the
     snfofoszmt o? any JuQmeat satered, all wrfto,
Sonon&   3, T* waltm,   -0   4


     pmouH#    pa4 te?aodluof t&o Codeof Crfarlacrl
     F‘roWurr  sm imAo rp Marble 80 ia? de mo-
            tG Ollm GUt t a QrOViEhUl Of this


                                                      Cod.,
          Whon   a &f6n&nt      in   boariotod      ifi   jIlS*,fi6ti   OcUrt   it
histhe duty or the just;ceto recvbrJu@~ont thnt the
8t.ateof Tua8 reeovdlr or the adfaint the tis~aad oost8,
en4 thst the d~rrnda~t (ir p.3aant) rasngn in thr oulrtody
of t&a oheriff   (OF omatesls        an   tha   oaoe~my      be) until the
rb fiti 008tr *PO pai.   tmal thlr oharaoter of ju@lrnt
1s rendered it tbn become the DutyOf the sheriffOF
oartlllocl
         oogpof the JuQ!mnt ~111 authr;rlae auoh lqe51#oa-
CBIS. ‘fhajU¶tlOs ha8 no B:srdC#iill$
                                   pO%ver
                                        Cm& ha8 I@ authori8y
to oxtmd otodltto the dslaadaat. ?fme+vsr, the justlo bar
tho;powwto dofsr the jw@aoot  ~rovlded hr do08 90 in    .
tho preooriBa8   aunnup   so8   out    in   Article   698    luprao The
2-r   to deSof   8ho ju@ment          under &tlolo     d,     rrupra ha-
over,Aoos not suthorirethe Just5tmto iataruierrwith tbs
eollootiwof hlo Judgaoat aStarit Sa eatrmd and trar
booem Silrrl.

         XS tb* defendant
                        1s not ~proaant          tba
                                      at the tlnu,
jud@mnt 1~ wcdwod la jwticu ocart It thenbowxus t&o
duty OS tbr jutloa    to Im14         a arrpir* for    the   d4Senbnt.
hftarthu ewlao 1~ 5sruedit             thanbeuzma the duty cS the
ahwlff  OF ocrcrctnblsto axeout it  by orrratfq  tbo de-
fondant and by bsolding oin Lo quutody watt1 &a f!lasand
aou88 uro lw4illy d5oohar~ed.
                                                                     ‘P
                                                                     ““- 2Yl
. ,.

8omrable     ?#, T. ‘keltocb, We    7



          Youam   re.protSully ad+leodtbstit lo the
opla5oaof thbdQ~Z%SOAt thllt u crhould     ord1nuU.yUok
to the shsriti or gme*&bls OS tr e ceee mty be Sor tha
colle0tloo of rsib20 a;?d etlete in 2l5edNneemioroeeee* Ilo*-
war, Sa acma cseee ouch officers     say be justli5e4 5rr
theirfriltm to ooUmt
OS tbmtriMu11ty tqL6lmrao*
hnd.irr
      e6aa'oaaaa
               yau
    lrwuta
a a d         th
The, ilpoto Lr Bosh
m&rat      oi duty, lierr
             &,i&~,     .Qlij v” A c
                            Q .p   m m’
&it all ju&pgta ad. Gde:. Gf ~b&&&&%!:?~
UeMd ln.opm oourt'md‘entomb ugmi hi8 dooht.                 Ar8lolr
1081 V, A. U..C.Pe, re&r&         ths Justiaeto krrpII,book
5n wbb    sbdl   Bu eatafed t;b8 auaber.md style OS eeeh
arloLtn1. eatloo~ in h5e ocmxt sties Art5ole $77 Vi’ A. 0, G.           P.,
mtgru,    ~rotid.t~.th.$ .rbi..i~O..8     8aY.k    d!bi&i~&    Oir
the   v=ift,w’natleg of the blotriot ti oounty attaruy with
tbo   oonaeat~of the preellding j-0,  ~afo*

           I,t is our itp5tiloetibh ih. jue$ioe 6houU  pleqe
on him do&e% al1 oreel .Spl& In bl.8 eouk?t e&l that hlr
c\6okoO’Wquld 8bar .thddlejroeitioa ~of the oeP@i 5.f ray, et&
05 coa71~tWijcroquittrl OIC QitiawL        Xf a arbiarl quo
,5aS5ledwith      tb*            ~5snot'.trla4 or ilinidrd,
                        juutfas~aad
we think it 58 wltb5n thi sound d5ecrstZon of.tbo $uettee
6!ldQOU!lk~;g6ttat~~~ ati tO'Wbllt hBl%$thOf tit&d thb    d&l
allip it to pond in just5ae obwb .2rior to a 41 tti3r  ‘.0eeX
thorsot,80 the setter at U5035mnt~ crltilnel oa#er In
judtlae oourt la a mttoi to bo~dabidcrdjolntdy:b+ the eoenty
ettocnry ad by the jurrtlcr of th. ptmo.~,ee ,!, prorlG$ by
ArtiGlsST, B. Ar C* Cb P~l.eupm~
             muegng     tbet tb5s eet5eSeotorlly   anmere     row
itquwy,     wa ars
                                             very truly ..$ma




      ATTORNEY GENERAL